Argued May 11, 1937.
This is a grade crossing accident case instituted in the court below May 18, 1921, to recover damages growing out of the collision between plaintiff's automobile and a train of the defendant on June 23, 1920. The statement of claim was filed July 29, 1921. On May 28, 1934, *Page 537 
counsel for the defendant obtained a rule to show cause why judgment of non pros should not be entered for laches in failing to prosecute the suit. Judgment of non pros was entered on November 2, 1936. From this action this appeal is taken.
In its opinion the court below states that the defendant would be seriously prejudiced if forced to defend the action at this late day; that one of the eyewitnesses to the accident has died and that no justification for the delay in bringing this suit to trial was established.
The action of the court was proper under our decisions:Potter Title  Trust Co. v. Frank, 298 Pa. 137,148 A. 50; Hruska v. Gibson, 316 Pa. 518, 175 A. 514.
The judgment is affirmed.